Opinion by
Mr. Justice Mitchell,
Plaintiffs failed to put their lease on record, and never went into actual possession or occupation of the land. The drilling of a well in the vicinity, but on another farm, while pro tanto a fulfilment of their covenant with their lessor, was not sufficient to put any one else on inquiry, and they thus left their title open to be cut out by that of a subsequent purchaser for value without notice. The defendant occupies that position. With nothing on the land to put it on inquiry, and no knowledge or notice in fact of the prior lease, it had a right to rely on the record that showed a clear title in the lessor. The knowledge of the assignor of the lease, Bailey, not being communicated to it, could not affect it in any way.
Judgment affirmed.